DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicants Amendment filed on February 9, 2021.  Claims 1, 6 and 11 have been amended.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants claim determining, by a network device, whether a received response message from a node indicates proper operation.  It is unclear in the 
5.	Claim 2 recites the limitation "the monitored node" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
6.	Claim 3 recites the limitation "the protocol" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
7.	Claim 7 recites the limitation "the monitored node" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 8 recites the limitation "the protocol" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 12 recites the limitation "the monitored node" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
10.	Claim 13 recites the limitation "the protocol" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
11.	Claims 10, 15 and 20 are objected to because of the following informalities:  In claims 10 and 20, Applicant claim “wherein the application monitor is further to determine a request template message with placeholder information stateful request message generation”.  The word “for” should be inserted before the word “stateful” similar to claim 5.  Appropriate correction is required.

Response to Arguments
12.	Applicant’s arguments, see amendment, filed February 9, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 102 and 103 rejection of claims 1-20 has been withdrawn. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
April 9, 2021